Dismissed and Memorandum Opinion filed April 1, 2004








Dismissed and Memorandum Opinion filed April 1, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00012-CV
____________
 
JERRY T.
EVANS, Appellant
 
V.
 
DEERE CREDIT,
INC., Appellee
 

 
On Appeal from the 151st District Court
 Harris County, Texas
Trial Court Cause No.
01-07929
 

 
M E M O R A N D U M  O
P I N I O N
This is a restricted appeal from a judgment signed June 3,
2003.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  
On February 11, 2004, notification was transmitted to all
parties of the Court's intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).  Appellant
filed no response.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 1, 2004.
Panel consists of Justices Yates,
Anderson and Hudson.